DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1, 10, 26, 27, 29-33, and 36-38 stand rejected under Section 102.  Claims 26-28 stand rejected under Section 103.  Claims 2-9 and 11-25 were previously canceled.  Claims 34, 35, and 39-43 stand objected to for depending from rejected base claims, but have been indicated as having allowable subject matter if placed in independent form.  
Applicants placed the allowable subject matter of claim 35 in claim 1, placed claim 34 in independent form, placed allowable subject matter from claim 39 in claim 10, and placed claim 43 in independent form.  Applicants canceled claims 26-27, 29-32, 35, and 39, and amended other claims to change dependencies from now-canceled claims to other claims.
Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted Section 102 and Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that renders obvious the claims or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 10,  28, 33, 34, 36-38, and 40-43 are allowed.
Note: No amendments are made with this Examiner’s Comment.
Reasons for Allowance
Claims 1, 10,  28, 33, 34, 36-38, and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein a width of the upper portion of the connection structure is greater than a width of the first electrical contact " in combination with the remaining limitations of the claim.
With regard to claims 28, 33, and 36: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “a second RDL electrically connected to the first substrate through a conductive via disposed within the first electronic component”, in combination with the remaining limitations of the claim.
With regard to claims 37, 38, 40-42: The claims have been found allowable due to their dependency from claim 10 above.
With regard to claim 34: The claim has been found allowable because the prior art of record does not disclose “wherein the neck portion of the connection structure is below a lower surface of the first electrical contact”, in combination with the remaining limitations of the claim.
With regard to claim 43: The claim has been found allowable because the prior art of record does not disclose “a second substrate; and a buffer layer contacting the first RDL and the second substrate”, in combination with the remaining limitations of the claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897